Citation Nr: 0708026	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  99-23 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypoglycemia.

2.  Entitlement to service connection for left petrous apex 
lesion.

3.  Entitlement to an initial compensable rating for 
bilateral radial head fracture.

4.  Entitlement to an initial compensable rating for 
vasovagal presyncope.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1981 to October 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefits 
currently sought on appeal.

The claims for service connection for a petrous apex lesion 
and for an initial higher rating for vasovagal presyncope are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


FINDINGS OF FACT

1.  A current diagnosis of a disability manifested by 
hypoglycemia is not demonstrated by the record.

2.  The veteran's bilateral radial head fractures are 
manifested by slightly less than normal flexion (limited to 
140 degrees), without evidence of limitation of extension, 
pronation, or supination; nonunion or malunion of the joints; 
flail joints; arthritis; or, cubitus deformity.


CONCLUSIONS OF LAW

1.  A disability manifested by hypoglycemia was not incurred 
or aggravated in the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an initial compensable rating for 
bilateral radial head fractures are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 
(2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2001 and February 2004, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claims for service 
connection and a higher initial evaluation; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  He also 
was advised to notify VA of any information or evidence that 
he thought might support his claims.  Although these notices 
were delivered after the initial denial of the claims, the 
AOJ subsequently readjudicated the claims based on all the 
evidence in February 2005, without taint from prior 
adjudications.  In March 2006, the veteran was asked to 
submit everything he had in his possession that pertained to 
his claims.  No response was received, and a supplemental 
statement of the case was issued, readjudicating the claims, 
in October 2006.  Thus, the veteran has not been precluded 
from participating effectively in the processing of his 
claims and the late notices did not affect the essential 
fairness of the decision. 

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  

The veteran has been medically evaluated in conjunction with 
his claims.  Although his June 2005 orthopedic examination 
was found to be incomplete, the veteran failed to report to 
the follow-up examination scheduled in December 2005, after 
having been notified that a failure to report may result in 
the denial of his claim.  At that time, and again in March 
2006, the veteran was notified of his opportunity to 
reschedule the appointment.  The veteran did not reply.  
Therefore, the duty to assist has been met, and the 
orthopedic claim must be decided based on the evidence of 
record.  See 38 C.F.R. § 3.655 (2006).  

Service Connection

The veteran seeks service connection for a disability 
manifested by hypoglycemia, which he contends is linked to 
his service.  In order to establish service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records demonstrate that in December 1996, 
the veteran underwent a glucose tolerance test, at which time 
hypoglycemia was diagnosed.  Post-service records date from 
January 2000 to September 2001 and from April 2003 to October 
2005.  Additionally, the veteran underwent VA examinations in 
December 1998, September 2004, and June 2005.  These records 
do not establish a disability associated with the symptom of 
hypoglycemia.  

The June 2005 examination in particular addresses the issue 
at hand.  The veteran reported feeling dizzy and lightheaded 
when he did not eat, and having to eat every three to four 
hours to avoid that feeling.  Upon reviewing the record, and 
based on his physical examination, neurology consultation, 
and interview with the veteran, the examining physician 
indicated that there was no evidence of residual or 
underlying disability from the December 1996 episode of 
hypoglycemia.  The veteran's records and current examination 
failed to show any underlying genitourinary or endocrine 
disorder that would result in either reactive or spontaneous 
(fasting) hypoglycemia.  The examiner pointed out that the 
measurements of several fasting blood sugars and 2 hours 
post-prandial blood sugars were normal.  In sum, there was no 
disability to account for hypoglycemic symptoms in this 
veteran.

The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, service connection for a disability 
manifested by hypoglycemia is not warranted in this veteran's 
case.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

The veteran's bilateral elbow disability is assigned a 
noncompensable rating under 38 C.F.R. § 4.71a, DC 5210 
(2006).  That code rates disabilities based on nonunion of 
the radius and ulna, with flail false joint.  

The particular diagnostic code used to evaluate a disability 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App.  532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA  adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

After consideration of all the evidence, the veteran's 
bilateral elbow disability is most appropriately rated under 
DC 5206, which rates disabilities of the elbow based on 
limitation of flexion of the forearm.  See 38 C.F.R. § 4.71a, 
DC 5206 (2006).  This change is necessary because the medical 
evidence does not establish that the veteran has nonunion of 
the radius and ulna with flail false joint, as the disability 
is currently rated.  In fact, the x-rays do not confirm 
nonunion, malunion, flail joints, arthritis, or cubitus 
deformity.  Nor does the evidence show ankylosis of either 
elbow (that is, it does not show that either joint is fixed 
and immovable).  Therefore, DCs 5205, 5209, 5210, 5211, and 
5212 are not applicable.  The remaining codes will be 
discussed below.  

Under DC 5206, flexion limited to 110 degrees is assigned a 
noncompensable (zero percent) rating.  Higher ratings, from 
10 percent up to 50 percent, require flexion limited to 100 
degrees or less.   The veteran's range of motion of both 
elbow joints was tested in December 1998.  Flexion was 
limited to 140 degrees bilaterally, out of a normal 145 
degrees.  In March 2004, though specific measurements were 
not listed, the range of motion bilaterally was stated to be 
"full."  VA examinations in September 2004 and June 2005 
failed to measure the veteran's range of motion.  As 
discussed above, the veteran was given the chance to have 
this corrected in December 2005.  However, he failed to 
report.  Therefore, the only measurements on which the rating 
may be based are those in 1998 and early 2004.  Because the 
veteran's flexion is limited to more than 110 degrees, even 
the noncompensable rating under this code is not able to be 
assigned.  

DC 5207 rates based on limitation of extension, and requires 
that extension be limited to 45 degrees or more.  The March 
2004 notation of "full range of motion" is the only finding 
of record referable to extension.  The December 1998 testing 
did not list a measurement for extension.  Therefore, without 
evidence of limitation of extension, a compensable rating is 
not warranted under this code.

DC 5208 states that if flexion is limited to 100 degrees, and 
extension to 45 degrees, a 20 percent rating is for 
application.  As explained above, the veteran's range of 
motion is not commensurate with these requirements.  

The last potentially applicable code is DC 5213, which 
considers limitation of pronation or supination of the 
forearm.  The December 1998 examination found that the 
veteran had 80 degrees, i.e. normal, pronation and supination 
of his forearms bilaterally.  Without limitation, a rating 
may not be based on this code. 

In all, the veteran's bilateral radial fractures are best 
rated under DC 5206, which is based on limitation of flexion, 
as he does have slightly less than normal flexion.  However, 
his limitation does not meet the requirements for a 
compensable rating under that code.  Functional loss, which 
is the inability to perform the normal working movements of 
the body within normal limits, specifically due to pain and 
weakness on motion, also has been considered.  In 1998, pain 
was noted "throughout the range of motion."  The physician 
did note a lack of endurance on repetition; however, he also 
indicated that it was that lack of endurance which led to the 
limitation to 140 degrees.  In other words, there was no 
additional limitation.  In all, the veteran lacked 5 degrees 
of normal flexion.  Outpatient clinical records do not 
contradict these findings.  His disability picture does not 
warrant a compensable rating.

In deciding the veteran's higher initial rating claim, the 
Board has considered the Court's determination in Fenderson 
v. West, 12 Vet. App. 119 (1999) and whether he is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  In this case, the 
severity of the veteran's bilateral elbow disability has 
remained stationary throughout the appeal.  Therefore, staged 
ratings are not necessary. 



ORDER

Entitlement to service connection for a disability manifested 
by hypoglycemia is denied.

Entitlement to an initial compensable rating for bilateral 
radial head fracture is denied.


REMAND

As described below, further development is required prior to 
appellate review of the remaining claims.

Apex Lesion

Service medical records confirm that in July 1997, the 
veteran underwent a computed tomography (CT) scan of the 
head, at which time what was thought to be a lesion was found 
at the petrous apex of the veteran's skull.  Follow-up 
magnetic resonance imaging (MRI) studies confirmed a left 
petrous apex lesion.  
In October 1997, Medical Board proceedings were initiated.  
The Neurosurgery Addendum to the report indicated that the 
etiology of the lesion was unclear, because it could either 
be a normal bone variant or an early mesenchymal neoplasm.  
Because biopsy of the area was high-risk, it was decided that 
a follow-up scan would be made in six months.  If there was 
no change, it would be deemed a normal variant.  The report 
further indicated that if it was a normal variant, it was 
"an irrelevant finding, found only by neuro imaging, that 
will not affect his medical care of his medical prognosis in 
any way."  If the lesion had changed, however, it would 
likely be an early sign of neoplastic process and actual 
biopsy would be necessary.

The follow-up MRI was conducted in April 1998.  It showed no 
change in size or characteristics of the subject area.  No 
further follow-up was directed or conducted.  

In May 2005, the Board remanded the veteran's service 
connection claim for further development, as it was unclear 
whether the veteran had any underlying disability associated 
with a left petrous lesion.  A VA examination was requested.  
Unfortunately, the exam conducted in June 2005 did not 
adequately review the records when discussing the possible 
lesion.  Particularly, the examiner referenced chest x-rays 
as evidence that the veteran had no left apex disability.  
This was clearly erroneous.  A CT scan and an MRI of the head 
should be conducted, and the results compared to the service 
medical records to determine whether the veteran's "lesion" 
found in service is in fact a bone variant or a lesion due 
to, or causing, an underlying disability. 

Vasovagal Presyncope

The veteran's service-connected vasovagal presyncope has been 
determined to have cardioinhibitory and vasodepressor 
components.  It has, therefore, been rated under the criteria 
for diseases of the heart, and specifically, as analogous to 
atrioventricular block under 38 C.F.R. § 4.104, DC 7015 
(2006).  Although the veteran underwent VA examination in 
June 2005, this examination did not address the veteran's 
cardiac health as it relates to his service-connected 
disability.  As such, it did not discuss any of the factors 
by which the disability is rated.  A cardiac examination is 
required to adequately rate this veteran's disability.  

Because the claims must be remanded for the reasons stated 
above, it is appropriate to obtain any outstanding VA 
outpatient clinical records.  It appears that the veteran 
receives regular treatment from the VA outpatient clinic at 
Tuscaloosa.  The file is current to October 2005.

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005) have been interpreted to 
apply to all aspects of claims, to include the initial 
disability rating and effective date elements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to so comply. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the information and 
evidence necessary to substantiate his claims 
for service connection and for a higher initial 
evaluation, to include the rating criteria by 
which a disability granted service connection 
will be evaluated and how the effective date of 
that grant or any grant of an increase will be 
assigned.  

2.  Obtain VA outpatient clinical records from 
Tuscaloosa VAMC, from October 2005 forward.

3.  Schedule the veteran for computed 
tomography and magnetic resonance imaging scans 
of the head.  A qualified physician should 
review the results and compare them to the 
October 1997 and April 1998 test results tabbed 
within the service medical records.  The 
physician should determine whether the veteran 
has a left petrous apex lesion or if he has a 
normal bone variant in that area.  If there is 
any disability associated with this area of the 
skull, it should be so noted.

4.  Schedule the veteran for a VA heart 
examination, to determine the nature and 
severity of his service-connected vasovagal 
presyncope.  Laboratory determination of the 
veteran's workload in METS should be determined 
by exercise testing, unless medically 
impossible.  In that case, the examiner may 
estimate the METs level.  All other testing 
deemed necessary should be conducted and 
results reported in detail, to include any 
episodes of syncope during testing.  

5.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


